Citation Nr: 1141234	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-03 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for right knee pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for severe sweating, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a cognitive disorder not otherwise specified.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to March 1991 and he had additional service with the Naval and Marine Corps Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2005 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied the benefits sought on appeal.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2011; the hearing transcript has been associated with the claims file.  

The Board notes that the Veteran's current psychiatric diagnoses, as shown by medical evidence of record include PTSD, depression, and a cognitive disorder not otherwise specified.  The Board has accordingly recharacterized the last issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and a cognitive disorder not otherwise specified.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and a cognitive disorder not otherwise specified, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On August 17, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for right shoulder pain, right knee pain, chronic fatigue syndrome, and severe sweating was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement service connection for right shoulder pain, right knee pain, chronic fatigue syndrome, and severe sweating by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for service connection for right shoulder pain, right knee pain, chronic fatigue syndrome, and severe sweating.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.


ORDER

The appeal of a claim of entitlement to service connection for right shoulder pain, to include as due to an undiagnosed illness, is dismissed. 

The appeal of a claim of entitlement to service connection for right knee pain, to include as due to an undiagnosed illness, is dismissed. 

The appeal of a claim of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is dismissed. 

The appeal of a claim of entitlement to service connection for severe sweating, to include as due to an undiagnosed illness, is dismissed. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, in a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  
  
A December 2007 Social Security Administration (SSA) decision has been associated with the claims file.  The decision notes major depressive disorder and PTSD as claimed severe impairments.  SSA records have not been included in the claims file.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Additionally, the United States Court of Appeals for Veterans Claims (CAVC) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Thus, the Board finds that a remand for all medical records held by SSA is necessary.  The RO should continue their efforts to obtain these records unless it is reasonably certain that they do not exist or that further efforts would be futile.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

The Veteran was afforded a VA examination in April 2004.  The Veteran was diagnosed with a cognitive disorder and depression; however, the VA examiner did not provide an opinion as to etiology.  A diagnosis of PTSD was not identified at that time; however, additional VA and private treatment records submitted since the April 2004 VA examination reflect current diagnoses of PTSD and depression.  The Board notes that the Veteran's Reserves service treatment records reflect reports of depression or excessive worry and attempted suicide in 1995 and 2000 and the records include psychiatric evaluations dated in 1994 and 1995.  The Board finds that a supplemental VA examination is necessary to identify all current psychiatric diagnoses, and to determine if the Veteran has a current acquired psychiatric disorder, to include PTSD, depression, and/or a cognitive disorder, etiologically related to active service. 

The Veteran has identified various stressful incidents during his Board hearing and during the course of his VA psychiatric treatment.  The Veteran reported exposure to scuds and patriot missiles in a December 2004 Vet Center report.  He reported in various statements, that while driving a truck alone, he was ambushed and fired upon by "Arabs" and he survived by speeding away.  The Veteran also reported nightmares related to his recovery of a box of grenades.  The Board finds that verification of the Veteran's claimed stressors must be requested from the appropriate Navy and Marine Corps entity.  Although some of the Veteran's stressful incidents do not appear to be combat-related, or may not be capable of verification, the Board notes that the sufficiency of a stressor is a medical determination which should be addressed by a VA examiner on remand.  

The Board finds that a remand is necessary in this case to determine if the Veteran has a currently diagnosed acquired psychiatric disorder (to include PTSD, depression, and/or a cognitive disorder) etiologically related to service or to stressful incidents identified in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure a release of information from the Veteran for SSA records.  The RO/AMC should then request, from the SSA, all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should send the Veteran Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010. 

3.  The RO/AMC should conduct all appropriate development as to potential verification of any reported in-service stressors.  If additional information regarding the specific details of the claimed stressors is required to facilitate such a search, the Veteran should be contacted for this information.

4.  After all available evidence has been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD, depression, and a cognitive disorder, not otherwise specified.  The claims folder along with a copy of this remand must be made available to the examiner for review before the examination.  The examiner must review the entire claims file, to include service treatment records, Reserves service treatment records, VA and private treatment reports and the Veteran's hearing testimony.  All necessary tests and studies should be conducted.  The examiner should specifically be informed of whether any in-service stressors have been verified.  The examiner is requested to respond to the following:

(a.)  Identify all currently diagnosed acquired psychiatric disorders.

(b.) State whether it is at least as likely as not that any identified acquired psychiatric disorder was incurred or aggravated in service.

(c.) State whether it is at least as likely as not that the Veteran has PTSD that is the result of a verified in-service stressor.  If there are no verified stressors, state whether it at least as likely not that the Veteran has PTSD that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.

5.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


